—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered January 5, 1993, convicting him of driving while intoxicated as a felony and harrassment in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea allocution clearly demonstrates a voluntary, knowing, and intelligent waiver of his right to appeal any and all rulings that were made by the court in connection with his case, including the sentence and the issue raised by the defendant in his supplemental pro se brief (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 761; People v Roache, 166 AD2d 618). Sullivan, J. P., Balletta, Joy and Altman, JJ., concur.